Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 18-39 and 41-56 allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record odes not disclose the plasma torch with front and rear and pilot electrodes, a tubular insert, first and second gas feeding systems to the electrodes, a third gas source deeding gas to the front electrode, with a power supply and ignition system to ignite a plasma and a control system for managing the torch, with the tubular insert including a plurality of annular rings of insulating material, the metal rings being outwardly spaced from an inner passage defined by the tubular insert as set forth in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK H PASCHALL whose telephone number is (571)272-4784.  The examiner can normally be reached on m-f 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ibrahime Abraham can be reached on 571 2705569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Mhp



/MARK H PASCHALL/Primary Examiner, Art Unit 3761